
	
		I
		112th CONGRESS
		2d Session
		H. R. 4333
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2012
			Mr. Paulsen (for
			 himself, Ms. McCollum,
			 Mr. McGovern, and
			 Mrs. Emerson) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To amend the Food and Nutrition Act of 2008 to permit
		  providers of eligible food purchasing and delivery services to be approved as
		  retail food stores that accept and redeem supplemental nutrition assistance
		  benefits.
	
	
		1.Short titleThis Act may be cited as the
			 Enhancing Nutrition Services to the
			 Elderly and Disabled Act of 2012.
		2.Enhancing
			 services to elderly and disabled supplemental nutrition assistance program
			 recipientsSection 3(p) of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2012(p)) is amended—
			(1)in paragraph (3)
			 by striking and at the end,
			(2)in paragraph (4)
			 by striking the period at the end and inserting ; and,
			 and
			(3)by inserting after
			 paragraph (4) the following:
				
					(5)a public or
				private nonprofit food purchasing and delivery service that—
						(A)purchases food
				for, and delivers such food to, individuals who are—
							(i)unable to shop for
				food; and
							(ii)(I)not less than 60 years
				of age; or
								(II)physically or mentally handicapped or
				otherwise disabled;
								(B)clearly notifies
				the participating household at the time such household places a food
				order—
							(i)of
				any delivery fee associated with the food purchase and delivery provided to
				such household by such service; and
							(ii)that a delivery
				fee cannot be paid with benefits provided under the supplemental nutrition
				assistance program; and
							(C)sells food
				purchased for such household at the price paid by such service for such food
				and without any additional cost
				markup.
						.
			3.Implementation
			(a)Issuance of
			 regulationsNot later than 1
			 year after the date of enactment of this Act, the Secretary of Agriculture
			 shall issue regulations that—
				(1)establish criteria
			 to identify a food purchasing and delivery service referred to in section
			 3(p)(5) of the Food and Nutrition Act of 2008, and
				(2)establish
			 procedures to ensure that such service—
					(A)does not charge
			 more for a food item than the price paid by such service for such food
			 item,
					(B)offers food
			 delivery service at no or low cost to households under such Act,
					(C)ensures that
			 benefits provided under the supplemental nutrition assistance program are used
			 only to purchase food, as defined in section 3 of such Act,
					(D)limits the
			 purchase of food, and the delivery of such food, to households eligible to
			 receive services described in section 3(p)(5) of this Act,
					(E)has established
			 adequate safeguards against fraudulent activities, including unauthorized use
			 of electronic benefit cards issued under such Act, and
					(F)such other
			 requirements as the Secretary deems to be appropriate.
					(b)LimitationBefore the issuance of regulations under
			 subsection (a), the Secretary of Agriculture may not approve more than 20 food
			 purchasing and delivery services referred to in section 3(p)(5) of the Food and
			 Nutrition Act of 2008 to participate as retail food stores under the
			 supplemental nutrition assistance program.
			4.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect 30 days after the date of the
			 enactment of this Act.
		
